DETAILED ACTION
1.	This office action is a response to communication submitted on 10/20/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 10/20/2020 and 5/24/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show important details and elements names as described in the specification. Moreover, drawings important features or connection or shown (i.e. missing a control flow chart) how the speed ratios clearly identify how the speed can be below or over a certain setpoint and its tolerance, and in particular, the person skilled in the art will not clearly recognize this features since it lacks a block diagram of the control loop, which allows an overall order as to what should be positive and what should be negative torques to be counted and how these should intervene in the control loop. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4. 	Claims 1-14 are presented for examination.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 8-11, as stated, both the output shaft (20) of the primary power unit (2) can be connected directly to the input shaft (30) of the AC generator (3) or via a transmission (22) and the output shaft (42) of the secondary power unit (4) can be rotationally connected to the input shaft (30’) of the AC generator (3) directly or via a gear.
Claims 8-11 recites “a setpoint speed that is below the setpoint speed of the primary power unit, the setpoint of the secondary power unit being within a tolerance band specified for the secondary power unit”; “different speed threshold values are specified for the primary power unit and the secondary power unit”; “a speed controller with connectable and disconnectable negative torque, wherein connecting or disconnecting the negative torque”  inner torque controller is subordinate to an outer speed controller, the speed controller supplies the default values for the torque controller, and the default values are limited to positive torque values”.  It is not clear from the previous structure connection or shown (i.e. missing a control flow chart) how the speed ratios clearly identify how the speed can be below or over a certain setpoint and its tolerance, and in particular, the person skilled in the art will not clearly recognize this features since it lacks a block diagram of the control loop, which allows an overall order as to what should be positive and what should be negative torques to be counted and how these should intervene in the control loop.
Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2)  as being anticipated by Vyas et al. (US 20100270864 A1).
In regards to claim 1, Vyas shows (Fig. 6) a generator (i.e. 110) set for generating an alternating current, comprising:
a primary power unit (i.e. 14); 
an alternating current generator (i.e. 12) rotationally coupled to the primary power unit (14), the alternating current generator configured to convert a primary power provided by the primary power unit into an electric power (pars. 19-20); and 
a secondary power unit (i.e. 92) connectable to the alternating current generator (12) so as to increase the power generated by the alternating current generator (12), (i.e. M/G set 92 is driven in a motoring mode to supply additional torque to the genset 16 and thus maintain the genset speed. In the motoring mode, the energy to drive the M/G set 92 is obtained by discharging the energy storage device 20, par. 24).
In regards to claim 2, Vyas shows (Figs. 5-6) and discloses wherein the power of the alternating current generator (12) corresponds to a power generated via a primary nominal power input (14) supplied to the alternating current generator by the primary power unit (par. 24, and Figs. 5-6)
In regards to claim 3, Vyas shows (Figs. 5-6) and discloses wherein the primary power unit is an internal combustion engine (i.e. IC engine 14), and/or that the alternating current generator is a separately-excited synchronous machine (par. 19-21, 24).
In regards to claim 4, Vyas shows (Figs. 5-6) and discloses wherein the secondary power unit (i.e. 92) has an electric motor (i.e. M/G) and a secondary energy store (i.e. 20) in electrical contact with the electric motor, and the electric motor is rotationally coupled to an input shaft of the alternating current generator (12), (see Figs. 5-5 and pars. 19, 24-25).
In regards to claim 5, Vyas shows (Figs. 5-6) and discloses wherein an output shaft of the primary power unit (i.e. 14) is rotationally connected, directly or via a gearbox (i.e. genset, crankshaft 94), to an input shaft of the alternating current generator, (see Figs. 5-5 and pars. 19, 24-25).
In regards to claim 6, Vyas shows (Figs. 5-6) and discloses wherein an output shaft of the secondary power unit (i.e. 92) is directly rotationally connected, directly or via a gearbox (i.e. genset, crankshaft 94), to an input shaft of the alternating current generator (12), (see Figs. 5-5 and pars. 19, 24-25).
In regards to claim 7, Vyas shows (Figs. 5-6) and discloses wherein at least one of: the primary power unit and the secondary power unit, has a speed controller (i.e. the present invention function to provide a system to control a variable speed genset connected power generating system; controller 24 commands the speed response of the engine depending on the power output. The AWG set is controlled by the controller 24 such that if the load on the power grid 18 increases resulting in a decrease in the genset speed, a M/G set U2 is driven in a motoring mode to supply additional torque for the genset 16 and thus maintain the genset speed pars. 18, 21, 24).
In regards to claim 10, Vyas shows (Figs. 5-6) and discloses wherein different speed threshold values are specified for the primary power unit and the secondary power unit (Figs. 5 and 6: due to the different function, primary power unit 14 and secondary power unit 92 implicitly have different "speed thresholds".
In regards to claim 11, Vyas shows (Figs. 5-6) and discloses wherein at least one of: the primary power unit and the secondary power unit, includes a speed controller with connectable and disconnectable negative torque, wherein connecting or disconnecting the negative torque is controlled according to the energy content of the secondary energy store of the secondary power unit (i.e.  Primary power unit 14 is speed controlled and at reduced load the battery is charged via the secondary power unit 92 and thus a negative torque is generated, resulting in a negative torque at the Primary service unit 14, pars. 19-25 and Figs. 5-6 ).
In regards to claim 12, Vyas shows (Figs. 5-6) and discloses wherein the secondary power unit is configured to provide a torque that is greater than a breakaway torque of the primary power unit and the mechanical losses of the generator set (pars. 19-25).


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 20100270864 A1).
In regards to claim 8, Vyas shows (Figs. 5-6) and discloses wherein both the primary power unit and the secondary power unit have respective speed controllers (i.e. variable speed genset system), but Vyas does not explicitly (emphasis added) disclose the speed controller of the secondary power unit is supplied with a setpoint speed that is below the setpoint speed of the primary power unit, the setpoint of the secondary power unit being within a tolerance band specified for the secondary power unit. 
However, Vyas discloses the M/G set 92 is rated at a fraction of the size of the asynchronous generator 72, the M/G set includes an AC motor and the ES converter includes a AC to DC converter to convert DC power from the energy storage device to AC power and feed it to the AC motor of the M/G set, the M/G set includes a DC motor and the ES converter includes a DC to DC converter to feed the DC power to the DC motor of the M/G set.
Hence, it is obvious that the setpoints for torques of the secondary power are unit 92 are smaller than those of the power service unit 14; furthermore, the secondary power unit has 92 adjustment limits that imply a tolerance band (i.e. par. 19, the IC engine speed deviations remain within defined limits and the harmful consequences of frequency variations on the grid-connected loads are avoided). 
Thus, given the teaching of Vyas, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide speed control for the power units with setpoint speeds within a tolerance band specified for the power units as system requirements in order to avoid harmful consequences of frequency variations, consequently improving the system reliability.
In regards to claim 9, Vyas does not explicitly disclose wherein a control structure of the primary power unit and/or a control structure of the secondary power unit is two staged, such that an inner torque controller is subordinate to an outer speed controller, the speed controller supplies the default values for the torque controller, and the default values are limited to positive torque values.
	However, employing well known techniques such to the cascaded speed-torque or speed-current control is merely a standard procedure for improving the control properties of the generator. 
	Vyas implicitly discloses these techniques (see Figs. 2-8) such as a variable speed generator (VSG) converter 52 is included in the genset system. In one embodiment, the VSG converter comprises power electronic components such as IGBTs and includes a rectifier stage 54 and an inverter stage 56. The rectifier stage 54 converts the alternating current (AC) power from the generator 12 to direct current (DC) power. The inverter stage 56 converts the DC power back to AC power and feeds it to the power grid 18 at an appropriate voltage and frequency (pars. 18-25).
Thus, given the teaching of Vyas, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide multi stages or cascade control to be implemented for torque/speed control so torque and speed ratios can be accurately controlled under from the main power unit to the secondary power unit, consequently improving the system reliability.

11.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (US 20100270864 A1) in view of BIEBACH (EP 3351472 A2).
In regards to claims 12 and 13, Vyas shows an externally-commutated inverter (i.e. converter comprises a rectifier stage and an inverter stage 54/56 but does not explicitly disclose wherein the secondary power unit includes a secondary energy store.
However, BIEBACH shows (Figs. 1-3) a device (4) for providing electrical energy for an electrical consumer (10, 12) and / or for charging a battery and / or battery bank (2) for a motor-driven boat, the device comprising an internal combustion engine ( 7) with a motor control device (70) for controlling the internal combustion engine (7) and with the internal combustion engine (7) coupled to the direct current generator (6) with a generator control device (60) for controlling the direct current generator (6), wherein a control device (8) is provided is, which is adapted to the motor control device (70) an engine command and / or the generator control device (60) to specify a generator command variable, (see abstract), and wherein the secondary power unit includes a secondary energy store (i.e. The charging process for the battery bank 2 can also be impressed on the remaining power requirement of the electrical system 100. In other words, via the control device 8, an impressing of a charging curve which has just been described by way of example can take place on the already existing power demand within the vehicle electrical system 100. It can thus be achieved that, despite the power consumption of the other consumers, the battery bank 2 is charged reliably via the generator 6. The respective excess energy, which is not removed by the consumers, is then supplied according to the battery bank 2 (see Detailed description of preferred embodiments).
Thus, given the teaching of BIEBACH, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of BIEBACH to employ a secondary energy storage and a inverter in order to accumulate sufficient energy to provide power/torque increase to the generator,  consequently improving the system reliability.
Related Prior Arts
12.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(US 5842534 A) discloses a charge depletion method and apparatus for operating the electric motor and small auxiliary power unit, such as an internal combustion engine, in a hybrid electric vehicle (HEV) separately or together depending upon the driving conditions. Operation of the electric motor and auxiliary power unit are coordinated so that the vehicle operates as zero emissions vehicle (ZEV) or electric car at all speeds below a highway cruising threshold, unless the depth of discharge of the batteries exceeds a charge threshold in which case the vehicle operates in an HEV mode. Further, the vehicle operates in an HEV mode at speeds above the cruising threshold. The batteries are depleted during operation and are not charged by the auxiliary power unit, except during emergencies in which case the batteries are only charged enough to provide a performance enhancement to the small auxiliary power unit.
(WO 02058209 A1) shows a hybrid vehicle having an engine (12), an electric motor generator (16), a battery (20), and associated controls inserted between the engine and a continuously variable automatic transmission (24). The interaction between the engine and the motor is controlled by comparing the efficiency of charging the batteries with throttling the engine, i.e. energy is only taken into the battery system if it is more fuel efficient than throttling the engine and operating it at a lower efficiency.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846